Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The reply filed February 4, 2021 has been entered. Claims 1-3, 5-6, 8-16, and 21-26 remain pending in the application. Claims 24-26 are withdrawn from examination as they are directed to an invention that is independent or distinct from the originally claimed and the office action below addresses the restriction and election by original presentation below. Applicant’s amendments to the Specification, Drawings, and Claims have overcome each and every objection and 112(b) rejection set forth in the Non-Final Office Action dated September 4, 2020. Any new and/or pending objections and/or rejections can be found in the Office Action below.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 13 have been considered but are moot because the new ground of rejection does not rely solely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. In regards to the arguments concerning independent claims 1 and 13, the newly cited reference Dulberg (US 2020/0242922) teaches the creation of a first and second set of traffic rules for an intersection based on the presence of a manually controlled vehicle in Par 304-306. In regards to claim 1, the previously cited reference Martin teaches a vehicle which communicates with other vehicles and infrastructure at an intersection to create an order for which vehicles should pass through an intersection. Martin also teaches that when a human driven vehicle is present to add it to the order and base the order on the times at which vehicles 

Election/Restrictions
Newly submitted claims 24-26 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Claims 24-26 are directed to an invention focusing on an autonomous vehicle receiving a second bid from a second autonomous vehicle and determining a second turn order for the autonomous vehicle and one or more differing vehicles to traverse an intersection based on the second bid and a first bid that was generated by the autonomous vehicle, wherein the determination step for the second turn order is performed by a processor of a computing system that is comprised by the autonomous vehicle, but do not include the transmittal of the first and the second bid to a networked computing system that determines the turn order for the vehicles.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 24-26 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Accordingly, had the originally presented claims and the amended claims been presented together earlier, they would have been subject to the following restriction requirement for being directed to the following patentably distinct species.
Species A drawn to the invention originally claimed and encompassed by claims 1-3, 5-6, 8-16, and 21-23, wherein the autonomous vehicle and the second autonomous vehicle both generate 
Species B drawn to the invention of the newly added claims 24-26, wherein the autonomous vehicle generates a first bid, receives a second bid from a second autonomous vehicle, and performs the determination of the turn order based upon the first and second bids.

The species are independent or distinct because, as disclosed, the species drawn to the originally presented claims and the newly added claims 24-26 recite mutually exclusive characteristics of such species. Species A requires a networked computing system which receives the first and second bids and then determines the second turn order before transmitting the second turn order to the autonomous vehicle. Species B requires that the autonomous vehicle generate the first bid, receive the second bid from the second autonomous vehicle, and then have the processor of a computing system in the autonomous vehicle determine the second turn order. In addition, these species are not obvious variants of each other based on the current record.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  The species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classifications;
The species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter; and/or
The species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries) (emphasis added).
Applicant is advised that the reply to this requirement to be complete must include an identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-6, 8-9, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Martin (US Patent 10684626) in view of Dulberg (US Patent Application Publication 2020/0242922), Li (US Patent Application Publication 2018/0308354) and Balzer (US Patent Application Publication 2019/0035267).


Martin discloses:
An autonomous vehicle, comprising: (Martin: Background, Col 9 Line 17-32, Vehicle 50)
sensor systems (Martin: Lenses 112 Fig. 1 and Sensors 114 Fig. 1) that generate sensor signals, wherein the plurality of sensor signals are indicative of a driving environment of the autonomous vehicle, (Martin: Col 4 Line 13-28 and Col 6 Line 51-64)
wherein the driving environment includes an intersection (Martin: Col 22 Line 29-65)
and a computing system (Martin: Apparatus 100) that is in communication with the sensor systems, wherein the computing system comprises: (Martin: Col 3 Line 11-51)
a processor; (Martin: Col 5 Line 39-Col 6 Line 7, Processors 106)
and memory (Martin: Memory 108 Fig. 1) that stores computer-executable instructions that, when executed by the processor, cause the processor to perform acts comprising: (Martin: Col 6 Line 8-21)
detecting one or more differing vehicles proximate to the intersection based on the sensor signals when the autonomous vehicle is proximate to the intersection; (Martin: Col 33 Line 1-19)
when the one or more differing vehicles comprises at least one non- autonomous vehicle detected as being proximate to the intersection, traversing the intersection based on a first turn order for the autonomous vehicle and the one or more differing vehicles, the first turn order being a function of times at which the autonomous vehicle and the one or more differing vehicles respectively arrive at the intersection; (Martin: Col 23 Line 28-40 and Col 24 Line 57-63, Martin teaches for vehicles that are human controlled without implementing the apparatus 100 that enables autonomous operations to use local rules that operate based on 
a networked computing system (Martin: Col 22 Line 49 to Col 23 Line 19, Col 24, lines 43-44, Apparatus 100n Fig. 6)
Martin does not appear to explicitly disclose:
when the one or more differing vehicles comprises at least a second autonomous vehicle detected as being proximate to the intersection and lacks a non-autonomous vehicle having the networked computer system operate on a separate rule set for travel through the intersection
generating a first bid for passing through the intersection
wherein the first bid is indicative of a first importance that the autonomous vehicle traverses the intersection, wherein the first bid is based on characteristics of a trip of a passenger riding in the autonomous vehicle;
transmitting the first bid to a networked computing system, wherein the networked computing system determines a second turn order for the autonomous vehicle and the one or more differing vehicles based on at least the first bid and a second bid, wherein the second bid is generated by the second autonomous vehicle,
wherein the second bid is indicative of a second importance that the second autonomous vehicle traverses the intersection,
receiving the second turn order from the networked computing system; 
and traversing the intersection based on the second turn order.

Martin teaches a vehicle which is controlled autonomously that communicates with infrastructure and other vehicles as part of its determination of the order vehicles should travel through an intersection. 
As such, Dulberg teaches:
when the one or more differing vehicles comprises at least a second autonomous vehicle detected as being proximate to the intersection and lacks a non-autonomous vehicle having the networked computer system operate on a separate rule set for travel through the intersection (Dulberg: Par 304-306, 401, and 403)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have added the use of a two separate rule sets based on whether a non-autonomous vehicle is present as taught by Dulberg to the vehicle as taught by Martin. Both Dulberg and Martin teach the determination of an order for vehicles through an intersection which takes into account if manually driven vehicles are present and adjusts based on that determination and it would have been obvious to add the adjustment of rules based upon the presence of manually driven vehicles in order to allow for the system to communicate and remotely control all of the autonomous vehicles when no manual vehicles are present. A person of ordinary skill in the art would have been motivated to combine the teachings of Martin and Dulberg because of the motivation found in Par 291 of Dulberg and would improve Martin by allowing for the vehicle to be remotely controlled by the networked system to facilitate efficient flow of traffic when all the vehicles present are autonomous.


As such, Li teaches:
generating a first bid  for passing through the intersection, (Li: Par 101-104 and Par 109)
transmitting the first bid to a networked computing system, wherein the networked computing system determines a second turn order for the autonomous vehicle and the one or more differing vehicles based on at least the first bid and a second bid, wherein the second bid is generated by the second autonomous vehicle, (Li: Par 101-104 and Par 109)
receiving the second turn order from the networked computing system; (Li: Par 104-107)
and traversing the intersection based on the second turn order. (Li: Par 53-54, 104, and 106)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have added the method of determining the order vehicles go through an intersection as taught by Li to the vehicle as taught by Martin. Both Li and Martin teach ways of determining the order vehicles travel through an intersection and Li teaches a more sophisticated 

Modified Martin teaches the consideration of the priority of each vehicle when determining the order for which vehicles should pass through an intersection in Par 109 of Li in addition to taking into account other aspects of vehicles such as their wait time, location, etc. Similarly, Balzer teaches automated control of traffic and determines the priority associated with particular vehicles attempting to travel through an intersection. Balzer teaches determining the priority of occupants of vehicles based upon organizational data associated with the occupants of the vehicles. Balzer also teaches having the system request organizational data be sent from the vehicle that is used to determine the priority of the vehicle based on information related to a user and also teaches the vehicle obtaining such data from a user’s mobile phone. 
As such, Balzer teaches:
wherein the first bid is indicative of a first importance that the autonomous vehicle traverses the intersection, wherein the first bid is based upon characteristics of a trip of a passenger riding in the autonomous vehicle; (Balzer: Par 29, Par 32, Par 36-38, Par 40, Par 84, Par 88, and Par 96)
wherein the second bid is indicative of a second importance that the second autonomous vehicle traverses the intersection, (Balzer: Par 29, Par 32, Par 36-38, Par 40, Par 84, Par 88, and Par 96)


Regarding Claim 2:
The combination of Martin, Dulberg, Li, and Balzer teach, as shown in the rejection above, the limitations of claim 1:
Modified Martin does not appear to explicitly teach:
wherein the characteristics of the trip of the passenger riding in the autonomous vehicle include at least one of: an intended path creating a shortest distance of the trip, a priority of the autonomous vehicle, a priority of the passenger, an amount of idle time of the autonomous vehicle at the intersection, ride quality experienced by the passenger, a total time of the trip of the passenger, an expected arrival time of the autonomous vehicle at a destination, previous approval ratings of an autonomous vehicle service responsible for the autonomous vehicle, fuel consumption of the autonomous vehicle, energy consumption of the autonomous vehicle, remaining distance left for the autonomous vehicle to travel on the trip, time remaining in the trip, or a type of the trip. 

Balzer teaches automated control of traffic and determines the priority associated with particular vehicles attempting to travel through an intersection. Balzer teaches having the organizational data be used to determine the priority of a user associated with the vehicle. Balzer teaches associating a number of factors used to determine the priority of the vehicle and also teaches determining an overall priority factor based on a number of weighted factors of the vehicle. 
As such, Balzer teaches:
wherein the characteristics of the trip of the passenger riding in the autonomous vehicle include at least one of. an intended path creating a shortest distance of the trip, a priority of the autonomous vehicle, a priority of the passenger, an amount of idle time of the autonomous vehicle at the intersection, ride quality experienced by the passenger, a total time of the trip of the passenger, an expected arrival time of the autonomous vehicle at a destination, previous approval ratings of an autonomous vehicle service responsible for the autonomous vehicle, fuel consumption of the autonomous vehicle, energy consumption of the autonomous vehicle, remaining distance left for the autonomous vehicle to travel on the trip, time remaining in the trip, or a type of the trip. (Balzer: Par 29, Par 32, Par 36-38, Par 40, 48, Par 84, Par 88, and Par 86)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have further added the numerous factors used to determine the priority of a vehicle as taught by Balzer to the turn order determinations as taught by modified Martin. Both modified Martin and Balzer teach using the priority of a vehicle in order to determine the order that vehicles travel through an intersection and it would have been obvious to add the factors of Balzer to 

Regarding Claim 3:
The combination of Martin, Dulberg, Li, and Balzer teach, as shown in the rejection above, the limitations of claim 2.
Modified Martin further teaches:
wherein each characteristic in the characteristics is assigned a respective weight, wherein the computing system generates a score that is indicative of the first importance that the autonomous vehicle traverses the intersection based on the characteristics as weighted (Balzer: Par 48)

Regarding Claim 5:
The combination of Martin, Dulberg, Li, and Balzer teach, as shown in the rejection above, the limitations of claim 1:
Modified Martin further teaches:
wherein the networked computing system determines that a first future path of the autonomous vehicle and a second future path of the second autonomous vehicle are non-intersecting, (Li: Par 39)
wherein the second turn order indicates that the autonomous vehicle and the second autonomous vehicle are to concurrently traverse the intersection. (Li: Par 39)


Regarding Claim 6:
The combination of Martin, Dulberg, Li, and Balzer teach, as shown in the rejection above, the limitations of claim 1:
Modified Martin further teaches:
the acts further comprising: directly communicating with the second autonomous vehicle prior to traversing the intersection based on the second turn order. (Martin Col 24 Line 33-56, Col 33 Line 66-Col 34 Line 1, and Fig. 6. Modified Martin teaches that prior to traversing the intersection to communicate with both other vehicles and the infrastructure to fully determine the vehicle sequence and allow the vehicles waiting at the intersection to come to an agreed upon sequence.)

Regarding Claim 8:

Modified Martin further teaches:
wherein the networked computing system determines that the first importance is less than the second importance, (Li: Par 103, 109, and 112)
wherein the second turn order indicates that the autonomous vehicle is to traverse the intersection subsequent to the second autonomous vehicle traversing the intersection, (Li: Par 101-107)
wherein traversing the intersection based on the second turn order comprises causing the autonomous vehicle to traverse the intersection subsequent to the second autonomous vehicle traversing the intersection. (Li: Par 104-107 and Martin: Col 30 Line 53-59, Li teaches sending the signal to vehicles when it is their turn to travel through the intersection and Martin teaches the vehicle traveling through the intersection when it is proper to do so.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have further added the sorting of the vehicles and allocation of tickets as taught by Li to modified Martin. Both Li and modified Martin teach methods of determining the flow of traffic through an intersection based on factors associated with vehicles and it would have been obvious to further add the sorting based on a variety of factors such as vehicle priority as taught by Li to modified Martin. The sorting of Li determines first and second ticket allocations to vehicles based upon their priority and other factors and determines if a first or a second plurality of vehicles should travel the intersection first. A person of ordinary skill in the art would have been motivated to combine the teachings of Li and modified Martin because of the motivation in Par 113 of Li and would improve modified Martin by improving the safety, liveness, throughput, and fairness of the system.


The combination of Martin, Dulberg, Li, and Balzer teach, as shown in the rejection above, the limitations of claim 1:
Modified Martin further teaches:
wherein the networked computing system determines that the first importance is greater than the second importance, (Li: Par 103, 109, and 112)
wherein the second turn order indicates that the autonomous vehicle is to traverse the intersection prior to the second autonomous vehicle traversing the intersection, (Li: Par 101-107)
wherein traversing the intersection based on the second turn order comprises causing the autonomous vehicle to traverse the intersection prior to the second autonomous vehicle traversing the intersection. (Li: Par 104-107 and Martin: Col 30 Line 53-59, Li teaches sending the signal to vehicles when it is their turn to travel through the intersection and Martin teaches the vehicle traveling through the intersection when it is proper to do so.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have further added the sorting of the vehicles and allocation of tickets as taught by Li to modified Martin. Both Li and modified Martin teach methods of determining the flow of traffic through an intersection based on factors associated with vehicles and it would have been obvious to further add the sorting based on a variety of factors such as vehicle priority as taught by Li to modified Martin. The sorting of Li determines first and second ticket allocations to vehicles based upon their priority and other factors and determines if a first or a second plurality of vehicles should travel the intersection first. A person of ordinary skill in the art would have been motivated to combine the teachings of Li and modified Martin because of the motivation in Par 113 of Li and would improve modified Martin by improving the safety, liveness, throughput, and fairness of the system.

Regarding Claim 11:
The combination of Martin, Dulberg, Li, and Balzer teach, as shown in the rejection above, the limitations of claim 1:
Modified Martin further teaches:
wherein the networked computing system determines that the first importance is greater than the second importance, (Li: Par 103, 109, and 112)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have further added the sorting of the vehicles and allocation of tickets as taught by Li to modified Martin. Both Li and modified Martin teach methods of determining the flow of traffic through an intersection based on factors associated with vehicles and it would have been obvious to further add the sorting based on a variety of factors such as vehicle priority as taught by Li to modified Martin. A person of ordinary skill in the art would have been motivated to combine the teachings of Li and modified Martin because of the motivation in Par 113 of Li and would improve modified Martin by improving the safety, liveness, throughput, and fairness of the system.
Modified Martin does not appear to explicitly teach:
wherein the autonomous vehicle arrives at the intersection subsequent to the second autonomous vehicle arriving at the intersection,
wherein the second turn order indicates that the autonomous vehicle is to traverse the intersection prior to the second autonomous vehicle traversing the intersection.

Balzer teaches a system that determines traffic flow through an intersection based upon the priority associated with vehicles. Balzer teaches a specific example in which a first vehicle is routed through an 
As such, Balzer teaches:
wherein the autonomous vehicle arrives at the intersection subsequent to the second autonomous vehicle arriving at the intersection, (Balzer: Par 72-73 and Fig. 5A-5C)
wherein the second turn order indicates that the autonomous vehicle is to traverse the intersection prior to the second autonomous vehicle traversing the intersection. (Balzer: Par 72-73 and Fig. 5A-5C, Balzer teaches a situation in which the vehicle 502 is allowed to travel through the intersection 511 prior to the vehicle 506 due to the higher importance assigned to the vehicle 502 despite the vehicle 506 already having arrived at the intersection 511.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have further added having high priority vehicles travel through intersections even if they arrive subsequent to other vehicles as taught by Balzer to modified Martin. Both Balzer and modified Martin teach ways of routing traffic based upon the priority associated with the vehicle and it would have been obvious to further add Balzer’s determination that the priority was of higher import to traffic routing than arrival time to modified Martin. A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to combine modified Martin and Balzer because of the motivation found in Par 27 and 34 of Balzer and would improve modified Martin by efficiently routing travel based on priority level and reduce congestion and improve the occupant’s experience.

Regarding Claim 12:
The combination of Martin, Dulberg, Li, and Balzer teach, as shown in the rejection above, the limitations of claim 1:

wherein the first bid comprises a first location of the autonomous vehicle in the driving environment, (Li: Par 51)
wherein the second bid comprises a second location of the second autonomous vehicle in the driving environment, (Li: Par 51)
wherein the networked computing system determines that the autonomous vehicle and the second autonomous vehicle are proximate to the intersection based on the first bid, a first time at which the networked computing system receives the first bid, the second bid, and a second time at which the networked computing system receives the second bid. (Li: Par 40, Par 98, Par 103, and Par 109, Li teaches adding vehicles to the flow queue based on the requests from vehicles which include the location and using the time of each ticket request as part of the sort function in the pseudo-code.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have further added the time and location of the vehicle request as part of the traffic control as taught by Li to modified Martin. Both Li and modified Martin teach having the vehicle send a request with a variety of factors that are used to determine where the vehicle should be placed in the order and it would have been obvious to use the location of the vehicle and time of the request to add vehicles to the system as both factors are critical aspects that the system must have in order to route vehicles. A person of ordinary skill in the art would have been motivated to combine the teachings of Li and modified Martin because of the motivation in Par 113 of Li and would improve modified Martin by improving the safety, liveness, throughput, and fairness of the system

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Martin (US Patent 10684626) in view of Dulberg (US Patent Application Publication 2020/0242922), Li (US Patent  as applied to claim 1 above, and further in view of Nascimento (US Patent Application Publication 2018/0122237).

Regarding Claim 10:
The combination of Martin, Dulberg, Li, and Balzer teach, as shown in the rejection above, the limitations of claim 1:
Modified Martin does not appear to explicitly teach:
wherein the autonomous vehicle belongs to a first autonomous vehicle fleet that is maintained by a first autonomous vehicle service, wherein the second autonomous vehicle belongs to a second autonomous vehicle fleet that is maintained by a second autonomous vehicle service. 

Nascimento teaches system and methods for achieving consensus amongst multiple vehicles on road actions. Nascimento teaches a network for communication between a multitude of different types of vehicles including vehicles from different fleets that are directly or mesh connected with each other that communicate with each other to determine a consensus on road actions.
As such, Nascimento teaches:
 wherein the autonomous vehicle belongs to a first autonomous vehicle fleet that is maintained by a first autonomous vehicle service, wherein the second autonomous vehicle belongs to a second autonomous vehicle fleet that is maintained by a second autonomous vehicle service. (Nascimento: Par 68-69 and Par 191)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have added the communication network that includes vehicles in different fleets as .

Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Martin (US Patent 10684626) in view of Dulberg (US Patent Application Publication 2020/0242922), Li (US Patent Application Publication 2018/0308354) and Balzer (US Patent Application Publication 2019/0035267) as applied to claim 1 above, and further in view of Perko (US Patent Application Publication 2019/0019416).

Regarding Claim 21:
The combination of Martin, Dulberg, Li, and Balzer teach, as shown in the rejection above, the limitations of claim 1:
Modified Martin does not appear to explicitly teach:
the acts further comprising: detecting an occluded area in the driving environment proximate to the intersection that is occluded from a perspective of the autonomous vehicle;
responsive to detecting the occluded area, transmitting a request for disparate sensor signals corresponding to the occluded area;
receiving the disparate sensor signals from a disparate autonomous vehicle, wherein the disparate sensor signals correspond to the occluded area;
and detecting the one or more differing vehicles proximate to the intersection further based on the disparate sensor signals corresponding to the occluded area received from the disparate autonomous vehicle.
Modified Martin teaches sensor systems of an autonomous vehicle which are used to detect the area around the intersection. Perko teaches a similar system and method in which an autonomous vehicle detects an occlusion point and sends a request for assistance to a remote computing system in Par 46. Perko additionally teaches the remote computing system then communicating with another autonomous vehicle to have it provide data corresponding to the occluded region to the occluded vehicle and that based on the sensor data received from the other vehicle objects can be sensed in the occluded region.
As such, Perko teaches:
the acts further comprising: detecting an occluded area in the driving environment proximate to the intersection that is occluded from a perspective of the autonomous vehicle; (Perko: Par 46-47, 54, 72, and 75-79)
responsive to detecting the occluded area, transmitting a request for disparate sensor signals corresponding to the occluded area; (Perko: Par 46-47, 54, 72, and 75-79)
receiving the disparate sensor signals from a disparate autonomous vehicle, wherein the disparate sensor signals correspond to the occluded area; (Perko: Par 46-47, 54, 72, and 75-79)
and detecting the one or more differing vehicles proximate to the intersection further based on the disparate sensor signals corresponding to the occluded area received from the disparate autonomous vehicle. (Perko: Par 46-47, 54, 72, and 75-79)


Regarding Claim 22:
The combination of Martin, Dulberg, Li, Balzer, and Perko teach, as shown in the rejection above, the limitations of claim 21:
Modified Martin further teaches:
wherein the request for the disparate sensor signals corresponding to the occluded area is transmitted to the networked computing system, (Perko: Par 46-47, 54, 72, and 75-79)
and wherein the networked computing system selects the disparate autonomous vehicle to provide the disparate sensor signals corresponding to the occluded area. (Perko: Par 46-47, 54, 72, and 75-79)

Claims 13-14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Li (US Patent Application Publication 2018/0308354) in view of Dulberg (US Patent Application Publication 2020/0242922) and Balzer (US Patent Application Publication 2019/0035267).

Regarding Claim 13:
Li discloses:
A method performed by a processor of a networked computing system, the method comprising: (Li: Par 5 and Par 93)
receiving a first bid generated by a first autonomous vehicle, (Li: Par 101-104 and Par 109)
receiving a second bid generated by a second autonomous vehicle, (Li: Par 101-104 and Par 109) 
determining that the first autonomous vehicle and the second autonomous vehicle are both within proximity of the intersection based on the first bid and the second bid; (Li: Par 40 and Par 98-99)
Li does not appear to explicitly disclose:
wherein the first bid is indicative of a first importance that the first autonomous vehicle traverses an intersection, wherein the first bid is based on first characteristics of a first trip of a first passenger riding in the first autonomous vehicle;
wherein the first bid comprises a first indication specifying whether a non-autonomous vehicle is detected by the first autonomous vehicle as being within proximity of the intersection;
wherein the second bid is indicative of a second importance that the second autonomous vehicle traverses the intersection, wherein the second bid is based on second characteristics of a second trip of a second passenger riding in the second autonomous vehicle;
and wherein the second bid comprises a second indication specifying whether a non-autonomous vehicle is detected by the second autonomous vehicle as being within proximity of the intersection;
when a non-autonomous vehicle is within proximity of the intersection generating the traffic sequence based upon a first set of traffic rules
determining a first turn order for the first autonomous vehicle, the second autonomous vehicle, and the non-autonomous vehicle based on respective arrival times within proximity of the intersection; and
transmitting the first turn order to the first autonomous vehicle and the second autonomous vehicle, wherein the first autonomous vehicle and the second autonomous vehicle operate based on the first turn order, and
when a non-autonomous vehicle is not within proximity of the intersection generating the traffic sequence based upon a second set of traffic rules
determining a second turn order for the first autonomous vehicle and the second autonomous vehicle at the intersection based on the first bid and the second bid, 
wherein the second turn order indicates that the first autonomous vehicle is to traverse the intersection prior to the second autonomous vehicle traversing the intersection 
or that the first autonomous vehicle is to traverse the intersection subsequent to the second autonomous vehicle traversing the intersection; 
and transmitting the second turn order to the first autonomous vehicle and the second autonomous vehicle, wherein the first autonomous vehicle and the second autonomous vehicle operate based on the second turn order.

Li discloses a system and method for controlling traffic through an intersection based upon numerous factors of vehicles attempting to travel through the intersection such as their waiting time and priority. Dulberg teaches a similar system in which multiple vehicles in an area communicate with a controller which determines which vehicles present in the area of an intersection are autonomous or manually 
As such, Dulberg teaches:
wherein the first bid comprises a first indication specifying whether a non-autonomous vehicle is detected by the first autonomous vehicle as being within proximity of the intersection; (Dulberg: Par 303-304, Dulberg teaches that based on the communications from vehicles to determine which vehicles are autonomous.)
and wherein the second bid comprises a second indication specifying whether a non-autonomous vehicle is detected by the second autonomous vehicle as being within proximity of the intersection; (Dulberg: Par 303-304, Dulberg teaches that based on the communications from vehicles to determine which vehicles are autonomous.)
when a non-autonomous vehicle is within proximity of the intersection generating the traffic sequence based upon a first set of traffic rules (Dulberg: Par 304-306, 401, and 403)
when a non-autonomous vehicle is not within proximity of the intersection generating the traffic sequence based upon a second set of traffic rules (Dulberg: Par 304-306, 401, and 403)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have added the use of two separate rule sets based on whether a non-autonomous vehicle is present as taught by Dulberg to the traffic management method of Li. Both Li and Dulberg teach the use of a remote controller which determines the order for vehicles to pass through an intersection and it would have been obvious to add the adjustment of rules based upon the presence of manually driven vehicles in order to allow for the system to communicate and remotely control all of the autonomous vehicles when no manual vehicles are present. The combination of Li and Dulberg teaches 
The combination of Li and Dulberg further teaches:
when a non-autonomous vehicle is within proximity of the intersection: determining a first turn order for the first autonomous vehicle, the second autonomous vehicle, and the non-autonomous vehicle based on respective arrival times within proximity of the intersection; and (Dulberg teaches the creation of a first rule set when a manually controlled vehicle is present in Par 304-307 and Li teaches in Par 102, 104-107, and 109 to generate a schedule for vehicles to travel through an intersection taking into account waiting times for each vehicle when determining the schedule that vehicles should travel through the intersection.
transmitting the first turn order to the first autonomous vehicle and the second autonomous vehicle, wherein the first autonomous vehicle and the second autonomous vehicle operate based on the first turn order, and (Li: Par 104-107)
when a non-autonomous vehicle is not within proximity of the intersection determining a second turn order for the first autonomous vehicle and the second autonomous vehicle at the intersection based on the first bid and the second bid, (Dulberg teaches the creation of a second rule set when no manually controlled vehicles are present in Par 304-307 and Li teaches in Par 102, 104-107, and 109 to create the schedule for vehicles to travel through the intersection based on information received from the vehicles.
wherein the second turn order indicates that the first autonomous vehicle is to traverse the intersection prior to the second autonomous vehicle traversing the intersection
or that the first autonomous vehicle is to traverse the intersection subsequent to the second autonomous vehicle traversing the intersection; (Li: Par 102)
and transmitting the second turn order to the first autonomous vehicle and the second autonomous vehicle, wherein the first autonomous vehicle and the second autonomous vehicle operate based on the second turn order; (Li: Par 104-107)

Modified Li teaches the vehicles sending information to the traffic flow controller to determine the order for which vehicles should travel through the intersection based on numerous factors such as the waiting time and priority of each vehicle. Similarly, Balzer teaches automated control of traffic and determines the priority associated with particular vehicles attempting to travel through an intersection. Balzer teaches determining the priority of occupants of vehicles based upon organizational data associated with the occupants of the vehicles. 
As such, Balzer teaches:
wherein the first bid is indicative of a first importance that the first autonomous vehicle traverses an intersection, wherein the first bid is based on first characteristics of a first trip of a first passenger riding in the first autonomous vehicle; (Balzer: Par 29, Par 32, Par 36-38, Par 40, Par 84, Par 88, and Par 96)
wherein the second bid is indicative of a second importance that the second autonomous vehicle traverses the intersection, wherein the second bid is based on second characteristics of a second trip of a second passenger riding in the second autonomous vehicle; (Balzer: Par 29, Par 32, Par 36-38, Par 40, Par 84, Par 88, and Par 96)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have added the organizational data that is related to a priority level associated with the status of a user as taught by Balzer to the request from each vehicle attempting to travel through an 

Regarding Claim 14:
The combination of Li, Dulberg, and Balzer teaches, as shown in the rejection above, the limitations of claim 13.
Modified Li further teaches:
wherein the networked computing system determines that the first importance is greater than the second importance, (Li: Par 103, 109, and 112)
Modified Li does not appear to explicitly teach:
wherein the first autonomous vehicle arrives at the intersection subsequent to the second autonomous vehicle arriving at the intersection,
and wherein the second turn order indicates that the first autonomous vehicle is to traverse the intersection prior to the second autonomous vehicle traversing the intersection.

Balzer teaches a system that determines traffic flow through an intersection based upon the priority associated with vehicles. Balzer teaches a specific example in which a first vehicle is routed through an 
As such, Balzer teaches:
wherein the autonomous vehicle arrives at the intersection subsequent to the second autonomous vehicle arriving at the intersection, (Balzer: Par 72-73 and Fig. 5A-5C)
and wherein the second turn order indicates that the autonomous vehicle is to traverse the intersection prior to the second autonomous vehicle traversing the intersection. (Balzer: Par 72-73 and Fig. 5A-5C, Balzer teaches a situation in which the vehicle 502 is allowed to travel through the intersection 511 prior to the vehicle 506 due to the higher importance assigned to the vehicle 502 despite the vehicle 506 already having arrived at the intersection 511.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have further added having high priority vehicles travel through intersections even if they arrive subsequent to other vehicles as taught by Balzer to the traffic flow control as taught by modified Li. Both Balzer and modified Li teach ways of routing traffic based upon the priority associated with the vehicle and it would have been obvious to further add Balzer’s determination that the priority was of higher import to traffic routing than arrival time to modified Li. A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to combine modified Li and Balzer because of the motivation found in Par 27 and 34 of Balzer and would improve modified Li by efficiently routing travel based on priority level and reduce congestion and improve the occupant’s experience.

Regarding Claim 16:
The combination of Li, Dulberg, and Balzer teaches, as shown in the rejection above, the limitations of claim 13.

wherein the first characteristics include at least one of: a first intended path creating a shortest distance of the first trip, a priority of the first autonomous vehicle, a first priority of the first passenger, a first amount of idle time of the first autonomous vehicle at the intersection, a ride quality experienced by the first passenger, a total time of the first trip of the first passenger, an expected arrival time of the first autonomous vehicle at a first destination of the first trip, previous approval ratings of a first autonomous vehicle service responsible for the first autonomous vehicle, fuel consumption of the first autonomous vehicle, energy consumption of the first autonomous vehicle, remaining distance left for the first autonomous vehicle to travel on the first trip, time remaining in the first trip, or a type of the first trip, 
wherein the second characteristics include at least one of: a second intended path creating a shortest distance of the second trip, a priority of the second autonomous vehicle, a second priority of the second passenger, a second amount of idle time of the second autonomous vehicle at the intersection, a ride quality experienced by the second passenger, a total time of the second trip of the second passenger, an expected arrival time of the second autonomous vehicle at a second destination of the second trip, previous approval ratings of a second autonomous vehicle service responsible for the second autonomous vehicle, fuel consumption of the second autonomous vehicle, energy consumption of the second autonomous vehicle, remaining distance left for the second autonomous vehicle to travel on the second trip, time remaining in the second trip, or a type of the second trip.

Balzer teaches automated control of traffic and determines the priority associated with particular vehicles attempting to travel through an intersection. Balzer teaches having the organizational data be 
As such, Balzer teaches:
wherein the first characteristics include at least one of: a first intended path creating a shortest distance of the first trip, a priority of the first autonomous vehicle, a first priority of the first passenger, a first amount of idle time of the first autonomous vehicle at the intersection, a ride quality experienced by the first passenger, a total time of the first trip of the first passenger, an expected arrival time of the first autonomous vehicle at a first destination of the first trip, previous approval ratings of a first autonomous vehicle service responsible for the first autonomous vehicle, fuel consumption of the first autonomous vehicle, energy consumption of the first autonomous vehicle, remaining distance left for the first autonomous vehicle to travel on the first trip, time remaining in the first trip, or a type of the first trip, (Balzer: Par 29, Par 32, Par 36-38, Par 40, Par 84, Par 88, and Par 96)
wherein the second characteristics include at least one of: a second intended path creating a shortest distance of the second trip, a priority of the second autonomous vehicle, a second priority of the second passenger, a second amount of idle time of the second autonomous vehicle at the intersection, a ride quality experienced by the second passenger, a total time of the second trip of the second passenger, an expected arrival time of the second autonomous vehicle at a second destination of the second trip, previous approval ratings of a second autonomous vehicle service responsible for the second autonomous vehicle, fuel consumption of the second autonomous vehicle, energy consumption of the second autonomous vehicle, remaining distance left for the second autonomous vehicle to travel on the second trip, time remaining in the second trip, or a type of the second trip. (Balzer: Par 29, Par 32, Par 36-38, Par 40, Par 84, Par 88, and Par 96)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have further added the numerous factors used to determine the priority of a vehicle as taught by Balzer to the turn order determinations as taught by modified Li. Both modified Li and Balzer teach using the priority of a vehicle in order to determine the order that vehicles travel though an intersection and it would have been obvious to add the factors of Balzer to modified Li to determine the priority of the vehicle. A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to combine modified Li and Balzer because of the motivation found in Par 27 and 34 of Balzer and would improve modified Li by efficiently routing travel based on priority level and reduce congestion and improve the occupant’s experience.

Claims 15 is rejected under 35 U.S.C. 103 as being unpatentable over Li (US Patent Application Publication 2018/0308354) in view of Dulberg (US Patent Application Publication 2020/0242922) and Balzer (US Patent Application Publication 2019/0035267) as applied to claims 13 above, and further in view of Nascimento (US Patent Application Publication 2018/0122237).

Regarding Claim 15:
The combination of Li, Dulberg, and Balzer teaches, as shown in the rejection above, the limitations of claim 13.
Modified Li does not appear to explicitly teach:
wherein the first autonomous vehicle belongs to a first autonomous vehicle fleet that is maintained by a first autonomous vehicle service, wherein the second autonomous vehicle belongs to a second autonomous vehicle fleet that is maintained by a second autonomous vehicle service.

Nascimento teaches system and methods for achieving consensus amongst multiple vehicles on road actions. Nascimento teaches a network for communication between a multitude of different types of vehicles including vehicles from different fleets that are directly or mesh connected with each other that communicate with each other to determine a consensus on road actions.
As such, Nascimento teaches:
wherein the autonomous vehicle belongs to a first autonomous vehicle fleet that is maintained by a first autonomous vehicle service, wherein the second autonomous vehicle belongs to a second autonomous vehicle fleet that is maintained by a second autonomous vehicle service. (Nascimento: Par 68-69 and Par 191)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have added the communication network that includes vehicles in different fleets as taught by the system of Nascimento to the traffic control as taught by modified Li. Both modified Li and Nascimento teach having vehicles communicate in order to determine their trajectories and it would have been obvious to add the inclusion of having the system work with different fleets as taught by Nascimento to modified Li to ensure that more vehicles could be added correctly to the order.  A person of ordinary skill in the art would have been motivated to combine the teachings of Nascimento and modified Li because of the motivation found in Par 25 of Nascimento and would improve modified Li by providing connectivity to all mobile and static things anywhere and anytime in an energy-efficient manner.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Li (US Patent Application Publication 2018/0308354) in view of Dulberg (US Patent Application Publication 2020/0242922) and Balzer (US Patent Application Publication 2019/0035267) as applied to claim 13 above, and further in view of Perko (US Patent Application Publication 2019/0019416).

Regarding Claim 21:
The combination of Li, Dulberg, and Balzer teaches, as shown in the rejection above, the limitations of claim 13.
Modified Li does not appear to explicitly teach:
further comprising: receiving, from the first autonomous vehicle, a request for sensor signals corresponding to an occluded area, wherein the occluded area is proximate to the intersection and is occluded from a perspective of the first autonomous vehicle;
selecting a disparate autonomous vehicle to provide the sensor signals corresponding to the occluded area to the first autonomous vehicle, the disparate autonomous vehicle being one of the second autonomous vehicle or a third autonomous vehicle;
and causing the disparate autonomous vehicle to provide the sensor signals corresponding to the occluded area to the first autonomous vehicle.
Modified Li teaches a method in which autonomous vehicles traverse an intersection in a certain order and transmit sensor information to a controller for the intersection. Perko teaches a similar system and method in which an autonomous vehicle detects an occlusion point and sends a request for assistance to a remote computing system in Par 46. Perko additionally teaches the remote computing system then communicating with another autonomous vehicle to have it provide data corresponding to the occluded region to the occluded vehicle and that the occlusion point may occur at an intersection.
As such, Perko teaches:
further comprising: receiving, from the first autonomous vehicle, a request for sensor signals corresponding to an occluded area, wherein the occluded area is proximate to the intersection and is occluded from a perspective of the first autonomous vehicle; (Perko: Par 46-47, 54 ,72 and 75-79)
selecting a disparate autonomous vehicle to provide the sensor signals corresponding to the occluded area to the first autonomous vehicle, the disparate autonomous vehicle being one of the second autonomous vehicle or a third autonomous vehicle; (Perko: Par 46-47, 54 ,72 and 75-79)
and causing the disparate autonomous vehicle to provide the sensor signals corresponding to the occluded area to the first autonomous vehicle. (Perko: Par 46-47, 54 ,72 and 75-79)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have added autonomous vehicles sending requests for data and having the remote computer system select another autonomous vehicle to provide the necessary data as taught by Perko to the traffic control as taught by the method of modified Li. Both modified Li and Perko teach autonomous vehicles using sensor signals to travel and it would have been obvious to add the steps of a remote computing system to assist an autonomous vehicle that is being occluded to the traffic control system of modified Li in order to allow for the autonomous vehicle to safely navigate past an occlusion point. A person of ordinary skill in the art would have been motivated to combine the teachings of modified Li and Perko because of the motivation found in Par 19 of Perko and would improve modified Li by allowing the vehicle to safely navigate past the occlusion point. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Powch (US 2019/0221116) is pertinent because it teaches traffic control using vehicle sourced data to determine a travel priority for an intersection.
Do (US 2019/0088135) is pertinent because it teaches a system and method for autonomous driving that updates the driving plan based on whether a neighboring vehicle is autonomous or not.
Mortazavi (US 10994748) is pertinent because it teaches a transportation network in which autonomous vehicles request additional data from infrastructure when the vehicle is occluded.
Cazzoli (US 10748426) is pertinent because it teaches systems and methods for detection of occluded objects using remote sensor data.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS K MORGAN whose telephone number is (571)272-4238.  The examiner can normally be reached on Monday-Friday 8 am-5 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571)272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/N.K.M./Examiner, Art Unit 3669                                                                                                                                                                                                        



/Nadeem Odeh/Primary Examiner, Art Unit 3669